The Chief-Justice delivered the opinion of the court:
The appellee, Albert Fries, recovered judgment against the county of Duval, before a Justice of the Peace in said county, for seventy-five dollars, and costs.
The judgment not being paid, Fries applied to the lion. James M. Baker for an alternative writ of mandamus to compel the County Commissioners of said county to levy a tax upon the persons and property of said county, and authorize the Collector to collect the same for the payment of the said judgment. The writ was issued as prayed for in the petition and served on the defendants. To this writ the defendants made return: that no judgment was entered up in said cause as alleged in the alternative writ; that an appeal was taken from what purported to be a judgment of the Justice’s court, and that the Ciruit Court, on the 15th day of April, 1885, at the hearing of said appeal, adjudged that the same was no judgment, and dismissed the appeal on the ground that it was no judgment.
The court, on a motion to quash the return, ordered that portion thereof which set up the action of the Circuit Court of April 15, 1885, stricken out. The defendants amended their return, setting up that there was no valid judgment rendered, as alleged, against the county of Duval, and that at the spring term, 1885, of the Circuit Court.of said county, after a careful inspection of said pretended judgment, mentioned in the alternative writ, said court “ did declare and adjudge the same to be no judgment; and said court further decided that said pretended judgment was so defective in form as not to constitute a judgment, and then and there, upon that ground, dismissed an appeal taken from it to said Circuit Court.”
*308The court, on final hearing, ad judged that the return was insufficient and awarded a peremptory writ. From this decision the appellants prosecute their appeal. The only question involved in the record is the effect of the action of the Circuit Court of April 15, 1885. The appellants claim that it is entitled to all the force and effect of res adjudicata.
The judgment of the court, as set but in the return, dismisses the appeal from said judgment. Appellants claim that the validity of the judgment was considered and passed upon by the court, and finding said judgment so defective as not to “ constitute a judgment,” dismissed an appeal therefrom. The authorities fully establish the following principles: that where a judgment or decree affirms the existence of a fact, it is conclusive upon the parties or privies, whenever the existence of that fact is again in issue between them; also that an adjudicature is conclusive, not only as to matter actually determined, but as to every other matter which the parties might have litigated and have had decided, as incident to, or essentially connected with, the subject matter of the litigation. To render a matter res adjudícala it is not essential that it should be distinctly and specifically put in issue in the pleadings. It is sufficient that it be shown to have been tried and settled in the former suit. In 3 Cowen, 120, in the case of Gardner vs. Buckbee, 15 Am. Dec., 256, it was decided that evidence, extrinsic tke record, is admissible to show what matters embraced within the issues were passed upon in a former action.
Applying these principles, there is no difficulty in coming to the conclusion that the return of the defendants to the alternative writ was sufficient to establish the defence of res adjudicata. It disclosed that in a proceeding between the same parties that the identical judgment now sought to *309be enforced, was the subject of adjudication by the court, and that said adjudication determined said judgment to be invalid and of no binding force or effect.
The court erred in deciding otherwise.
Judgment reversed and cause remanded.